Citation Nr: 1729177	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected giardiasis and a congenital malrotation of the large and small bowel.

2.  Entitlement to an increased rating in excess of 20 percent for service-connected recurrent incisional hernia. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.F.
ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2009 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In March 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


REMAND

In a February 2010 letter, the Veteran wrote that he met with a VA medical examiner at the Gainesville, Florida, VA Medical Center on December 23, 2009, to discuss the abdominal pain he had been experiencing since June 2009.  The Veteran indicated that he was attaching a report of the visit with that letter.  The record contains no copy of the report referred to in the February 2010 letter.  As outstanding VA treatment records have not been associated with the record, a remand is necessary to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his claimed disabilities.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, obtain all outstanding VA treatment records, to include the December 2009 record from the Gainesville VA Medical Center referred to in the Veteran's February 2010 letter.

2.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

